Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021 and 03/17/2022 have been considered.

Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-9
None of the prior art of record teaches or suggests an image forming apparatus comprising a controller that controls a first developing member that develops a first toner image on a first image carrier with a brilliant toner containing a flat pigment, and a second developing member that develops a second toner image on a second image carrier with a non-brilliant toner ; wherein the controller controls a development efficiency of the brilliant toner of the first developing member to be lower a development efficiency of the non-brilliant toner of the second developing member.

Claims 10 and 11
None of the prior art of record teaches or suggests an image forming apparatus comprising a controller that controls a first developing member that develops a first toner image on a first image carrier with a brilliant toner containing a flat pigment, and a second developing member that develops a second toner image on a second image carrier with a non-brilliant toner ; wherein when superimposing the first toner image and the second toner image on each other on the transfer body, the controller controls a development efficiency of the brilliant toner of the first developing member to be lower than when forming the first toner image on the transfer body without superimposing the first toner image and the second toner image on each other on the transfer body.
Claims 12-15
None of the prior art of record teaches or suggests an image forming apparatus comprising a controller that controls bias voltages applied to a first developing member that develops a first toner image on a first image carrier with a brilliant toner containing a flat pigment, a first charging member and a first supply member; wherein the control makes a development efficiency of the brilliant toner of the first developing member lower than the development efficiency when the bias voltage applied to the first development member is -185V, the bias voltage applied to the first charging member is -1111V, and the bias voltage applied to the first supply member is -489V.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Mitsunobu [9,417,555] discloses an image forming apparatus.
-   Kurihara Kazuaki [JP 2020038299] discloses an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/26/22